Case 3:19-cv-14690-FLW-DEA Document 1-1 Filed 07/03/19 Page 1 of 3 PagelD: 15

Exhibit A
Case 3:19-cv-14690-FLW-DEA Document 1-1 Filed 07/03/19 Page 2 of 3 PagelD: 16

State of New Jetsey

The Governor’s
FY2020 Budget

 

Philip D. Murphy, Governor
Sheila Y. Oliver, Lt. Governor

Elizabeth Maher Muoio
State Treasuter
David A. Ridolfino Lynn M. Azarchi
Acting Director Deputy Director
Jacki L. Stevens Carisa M. Marone Hannah R. Good
Associate Director Assistant Director Assistant Director

Office of Management and Budget
March 2019
‘This document is available via the Internet at http://www.state.nj.us/treasury/omb/
Case 3:19-cv-14690-FLW-DEA Document 1-1 Filed 07/03/19 Page 3 of 3 PagelD: 17

EDUCATION

 

shall also be applicable for a school facilities project approved by the Commissioner of Education and by the voters in a referendum
after the effective date of P.L.2G00, c.72 (C.18A:7G~1 et al.) and prior to the effective date of P.L.2008, ¢.39 (C.18A:7G~14.1 et al.).

Notwithstanding the provisions of section 9 of P.L.2000, c.72 (C.18A:7G-9) or any other law or regulation fo the contrary, for the purpose
of calculating a district’s State Debt Service Aid, “M”, the maintenance factor, shali equal 1,

in addition to the amount hereinabove appropriated for the School Construction and Renovation Fund account to make payments under
the contracts authorized pursuant to section 18 of P.L.2000, c.72 (C.18A:7G-18), there are appropriated such other sums as the
Director of the Division of Budget and Accounting shall determine are required fo pay all amounts due from the State pursuant to
such contracts.

The unexpended balance at the end of the preceding fiscal year in the School Construction and Renovation Fund account is appropriated
for the saine purpose.

Notwithstanding the provisions of section 4 of P.L.1997, ¢.72 (C.26:2H-18.58g), section 17 of P.L.2000, ¢,72 (C.18A:7G-17), or any law
or regulation fo the contrary, of the amount hereinabove appropriated to the School Construction and Renovation Fund such amounts
as the Director of the Division of Budget and Accounting may

- : BA TR

 

 

 

 

 

 

     

 

        

 

 

Notwithstanding the provisions of P,L.2016, ¢.22 (C.18A;39-1Id et al.) or any section of law to the contrary, in the case of any school
district that receives nonpublic transportation aid hereinabove appropriated from Transportation Aid and meets the criteria for an
“eligible district” as defined in subsection a of section 1 of P.L.2016, c.22 (C,18A:39-1d), in accordance with guidelines issued by the
Commissioner, the board of education shall distribute to the consortium, as defined in subsection a of section 1 of P.L.2016, ¢.22
(C,18A;39-1d), an amount fo be determined by the Commissioner for each nonpublic school pupil who is attending a nonpublic
school which is a part of the consortitm and who is required to be transported by the eligible district pursuant to P,L.1968, ¢.29
(C.18A:39-1}. In accordance with guidelines issued by the Commissioner, the consortium shall assume the responsibilities of the
eligible district under P.L.1968, ¢.29 (C,18A:39-1) for transporting to and from school the pupils for whom the consortium received
the aid in-licu-of transportation amount. If the per pupil cost of the lowest bid received exceeds the aid in-lieu-of transportation
amount, then the parent or guardian of the student shall be eligible to receive the aid in-lieu-of transportation amount from the
consortium for that school year. If after providing the required pupil transportation any of the disbursed funds remain unspent, the
consortium, as it deems appropriate, may provide courtesy busing to pupils who are residents of the eligible district and are attending
the nonpublic schools of the consortium. The consortium shall refund to the school district after the completion of the school year any
unexpended funds received pursuant to this provision. The State monitor appointed pursuant to section 2 of P.L.2006, c.15
(C.18A:7A-55) shall enter into a contract with an independent entity to audit the consortium, The audit for the 2019-2020 school
year shail be submitted to the State monitor no later than December | of the subsequent school year, and the State monitor shall
transmit a copy of the audit fo the Commissioner of Education. There shall be established an oversight committee to oversee the
operations of the consortium, which shali consist of five members inchiding: one member appointed by the State monitor; and four
members appointed by the Commissioner, one of whom shall represent a nonpublic school which is part of the consortium.

30. EDUCATIONAL, CULTURAL, AND INTELLECTUAL DEVELOPMENT
32. OPERATION AND SUPPORT OF EDUCATIONAL INSTITUTIONS

OBJECTIVES PROGRAM CLASSIFICATIONS

12. Marie H. Katzenbach School for the Deaf. The Marie H.

To provide preschool, elementary, middle and comprehensive Katzenback School for the Deaf provides academic, career

high school programs for students who are deaf and students and technical educational services to students who are deaf

who have multiple disabilities and whose primary disability is and students who are deaf with additional disabilities from

deafness. preschooi through the age of twenty-one. Residential services

will be provided to approximately 21% of the student

To provide support and technical assistance to educators and population. Special programs to broaden the population

families across the state regarding best practices to meet the served by the school include programs for preschool ages

educational needs of students who are deaf or hard-of-hear- (3-5), The school’s operating costs are supported by State
ing. appropriation and tuition,

D-95

 
